198 F.2d 529
91 U.S.App.D.C. 100
HAMMOND,v.HAMMOND.
No. 11028.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1952.Decided June 26, 1952.

James T, Wright, Washington, D.C., for appellant.
William L. Houston, Washington, D.C., for appellee.
Before EDGERTON, CLARK, and WILBUR, K. MILLER, Circuit Judges.
PER CURIAM.


1
In the absence of sexual intercourse between appellant and appellee, her continuing for a few weeks to live in the same house with him after she knew of his adultery was not condonation and did not bar her divorce suit.  Boyce v. Boyce, 80 U.S.App.D.C. 355, 153 F.2d 229.  We have examined appellant's other contentions but find no error.


2
Affirmed.